[Cite as State v. Higginbotham, 2017-Ohio-7618.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



State of Ohio,                                     :

                 Plaintiff-Appellee,               :             No. 17AP-147
                                                              (C.P.C. No. 16CR-4785)
v.                                                 :             No. 17AP-150
                                                              (C.P.C. No. 16CR-3752)
Eric H. Higginbotham,                              :
                                                           (REGULAR CALENDAR)
                 Defendant-Appellant.              :



                                        D E C I S I O N

                                  Rendered on September 14, 2017


                 On brief: Ron O'Brien, Prosecuting              Attorney,    and
                 Barbara A. Farnbacher, for appellee.

                 On brief: Edward Y.A. Parks, for appellant.

                 APPEALS from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Defendant-appellant, Eric H. Higginbotham, appeals from two judgments
of the Franklin County Court of Common Pleas convicting him of three counts of breaking
and entering, in violation of R.C. 2911.13(A). For the reasons that follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On July 11, 2016, a Franklin County Grand Jury indicted appellant in case
No. 16CR-3752 on two counts of breaking and entering, in violation of R.C. 2911.13, both
of which are felonies of the fifth degree. On August 31, 2016, a Franklin County Grand
Jury indicted appellant in case No. 16CR-4785 on one additional count of breaking and
entering, in violation of R.C. 2911.13, also a felony of the fifth degree.
        {¶ 3} At the November 29, 2016 plea hearing, plaintiff-appellee, State of Ohio, set
forth the facts underlying the indictment in case No. 16CR-4785 as follows:
Nos. 17AP-147 and 17AP-150                                                               2


              201[6]CR-4785 that incident occurred on June 26th about
              4:21 a.m. An unknown individual broke into the glass door of
              Dog House Pizza on Lockbourne Road using a rock. When he
              went inside he loaded multiple liquor bottles into a trash can
              and fled the establishment in a white four-door vehicle. That
              incident was captured on surveillance video.

(Nov. 29, 2016 Tr. at 11.)
       {¶ 4} Appellee also set forth the facts underlying the two-count indictment in case
No. 16CR-3752 as follows:
              Tuesday, 6/28, two days later about 2:25 a.m., officers of
              Obetz were dispatched on a breaking and entering in K & M
              Market there in Obetz. Officers arrived on the scene and
              found one of the windows of the store was broken. A concrete
              block had been thrown through it. They reviewed the video
              footage and found suspect and suspect vehicle matching the
              break-in that occurred two days prior at Dog House Pizza.

              And then on Wednesday, the 29th, a third break-in occurred
              at the Possum Holler Pizza Shop on Lisle Avenue in Obetz
              about 3:11 a.m. Surveillance video in that was also reviewed
              and appeared to be the same suspect in the same vehicle as
              well.

(Nov. 29, 2016 Tr. at 11-12.)
       {¶ 5} Appellant further stated that "Crime Stoppers tips as well as assistance from
[appellant's] family identified him as the person involved and he can be seen in each of
the videos committing each of these offenses." (Emphasis sic.) (Nov. 29, 2016 Tr. at 12.)
According to appellee, appellant was "later apprehended with the property of one of the
offenses in his car driving the car distinctly looking like the vehicle used in those three
break-ins." (Nov. 29, 2016 Tr. at 12.)
       {¶ 6} At the November 29, 2016 hearing, appellant pleaded guilty to the three
charges in the indictments, and the trial court convicted him of all three counts of
breaking and entering. A sentencing hearing was held on January 20, 2017. As a result of
the hearing, the trial court sentenced appellant to concurrent 12-month prison terms for
each of his two convictions in case No. 16CR-3752, and a 12-month prison term for his
conviction in case No. 16CR-4785. The judgment entry in case No. 16CR-3752 provides
that "[s]aid sentences shall be served consecutive to the sentences in case No. 16CR-
Nos. 17AP-147 and 17AP-150                                                                3


4785." (Jan. 25, 2017 Jgmt. Entry at 2.) The judgment entry in case No. 16CR-4785
provides that "[s]aid sentences shall be served consecutive to Case No. 16CR-3752."
(Jan. 25, 2017 Jgmt. Entry at 2.) Thus, the trial court imposed an aggregate sentence of
two years in prison.
       {¶ 7} Appellant timely appealed to this court from the judgment of the trial court.
II. ASSIGNMENT OF ERROR
       {¶ 8} Appellant's sole assignment of error is as follows:
              THE TRIAL COURT ERRED WHEN IT FAILED TO MAKE
              THE ANALYSIS AND STATUTORY FINDINGS IN
              CONSECUTIVE SENTENCE AND AT TIME OF IMPOSING
              THE SENTENCE AS REQUIRED BY R.C. 2929.14(C)(4).

III. STANDARD OF REVIEW
       {¶ 9} This court reviews claims that a sentencing court failed to comply with R.C.
2929.14(C)(4) when imposing a consecutive sentence "under the standard set forth by the
Supreme Court of Ohio in State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177." State v.
Hargrove, 10th Dist. No. 15AP-102, 2015-Ohio-3125, ¶ 10.
       {¶ 10} In Bonnell, the Supreme Court held that a sentencing court is not required
"to give a talismanic incantation of the words of the statute, provided that the necessary
findings can be found in the record and are incorporated into the sentencing entry." Id. at
¶ 37. The court further stated that "a word-for-word recitation of the language of the
statute is not required, and as long as the reviewing court can discern that the trial court
engaged in the correct analysis and can determine that the record contains evidence to
support the findings, consecutive sentences should be upheld." Id. at ¶ 29.
       {¶ 11} Under R.C. 2953.08(G)(2), once the trial court makes the factual findings
required by R.C. 2929.14(C)(4), an appellate court may overturn the imposition of
consecutive sentences only if it finds, clearly and convincingly, that the record does not
support the sentencing court's findings or that the sentence is otherwise contrary to law.
Hargrove at ¶ 22, citing State v. Adams, 10th Dist. No. 13AP-783, 2014-Ohio-1809, ¶ 7.
This and other courts of appeals have observed that the "clearly and convincingly"
standard under R.C. 2953.08(G)(2) is "written in the negative which means that it is an
'extremely deferential standard of review.' " Hargrove at ¶ 22, quoting State v. Bittner,
Nos. 17AP-147 and 17AP-150                                                              4


2d Dist. No. 2013-CA-116, 2014-Ohio-3433, ¶ 9, quoting State v. Rodeffer, 2d Dist. No.
25574, 2013-Ohio-5759, ¶ 31, quoting State v. Venes, 8th Dist. No. 98682, 2013-Ohio-
1891, ¶ 21. See also State v. Moore, 11th Dist. No. 2014-G-3183, 2014-Ohio-5182, ¶ 29;
State v. Hale, 5th Dist. No. 14-CA-00014, 2014-Ohio-5028.
IV. LEGAL ANALYSIS
      {¶ 12} In appellant's sole assignment of error, appellant contends that the trial
court erred by failing to make the finding required by R.C. 2929.14(C)(4) before ordering
appellant to serve his prison terms consecutively. We disagree.
      {¶ 13} R.C. 2929.14(C)(4) provides, in relevant part, as follows:
             If multiple prison terms are imposed on an offender for
             convictions of multiple offenses, the court may require the
             offender to serve the prison terms consecutively if the court
             finds that the consecutive service is necessary to protect the
             public from future crime or to punish the offender and that
             consecutive sentences are not disproportionate to the
             seriousness of the offender's conduct and to the danger the
             offender poses to the public, and if the court also finds any of
             the following:

             (a) The offender committed one or more of the multiple
             offenses while the offender was awaiting trial or sentencing,
             was under a sanction imposed pursuant to section 2929.16,
             2929.17, or 2929.18 of the Revised Code, or was under post-
             release control for a prior offense.

             (b) At least two of the multiple offenses were committed as
             part of one or more courses of conduct, and the harm caused
             by two or more of the multiple offenses so committed was so
             great or unusual that no single prison term for any of the
             offenses committed as part of any of the courses of conduct
             adequately reflects the seriousness of the offender's conduct.

             (c) The offender's history of criminal conduct demonstrates
             that consecutive sentences are necessary to protect the public
             from future crime by the offender.

      {¶ 14} At the sentencing hearing, the trial court made the following findings on the
record before imposing sentence:
             So when I have to consider all the factors that I have to
             consider in determining what's an appropriate sentence to
Nos. 17AP-147 and 17AP-150                                                                 5


               impose, at this time there's none of the factors that lean
               towards me keeping you out in the community. This offense--
               these two offenses were committed while you were under
               supervision. Obviously, a fairly long criminal history that you
               have as well.

               [T]he Court is imposing consecutive sentences because the
               Court finds that consecutive sentences is necessary to protect
               the public from future crime and to punish the offender and
               that consecutive sentences are not disproportionate to the
               seriousness of the offender's conduct and the danger the
               offender poses to the public.

               The Court also finds that at least two of the multiple offenses
               were committed as part of one or more course of conduct and
               the harm caused by two or more of the multiple offenses so
               committed were so great or unusual that no single prison term
               for any offenses committed as part of any of the course of
               conduct adequately reflects the seriousness of the offender's
               conduct.

               Likewise, the Court finds that the offender's history of
               criminal conduct demonstrates that consecutive sentences are
               necessary to protect the public from future crime by the
               offender.

(Jan. 20, 2017 Tr. at 23-24.)
         {¶ 15} The trial court expressly incorporated the findings made at the sentencing
hearing into the judgment entry in both cases. Our review of the sentencing transcript
reveals that the trial court made each of the findings required by R.C. 2929.14(C)(4),
including the findings specified in subsections (a), (b), and (c). Even though a word-for-
word recitation of the statutory language is not required, the trial court essentially
parroted the language of the statute in making its findings in this case. Thus, to the extent
that appellant argues that the trial court did not make the findings required by R.C.
2929.14(C)(4) before imposing consecutive sentences, appellant's argument is without
merit.
         {¶ 16} Appellant next contends that R.C. 2929.14(C)(4) does not authorize a
sentencing court to impose consecutive sentences for "relatively minor felonies where
there is no physical harm." (Appellant's Brief at 7.) We disagree.
Nos. 17AP-147 and 17AP-150                                                               6


       {¶ 17} We note that appellant does not cite any case law in support of his
arguments in this case. Moreover, the plain language of the statute refutes appellant's
argument. R.C. 2929.14(C)(4) expressly authorizes a sentencing court to "require the
offender to serve the prison terms consecutively" whenever "multiple prison terms are
imposed on an offender for convictions of multiple offenses," provided the sentencing
court makes the necessary findings. R.C. 2929.14(C)(4). The relevant statutory language
does not distinguish between felonies by degree. Under Ohio's felony sentencing scheme,
the degree of the offenses for which the offender is convicted determines the minimum
and maximum term of imprisonment that a sentencing court may impose for a single
conviction. R.C. 2929.14(A)(1) through (5). See also R.C. 2929.13. However, there is
nothing in R.C. 2929.14(C)(4) that requires the sentencing court to consider the degree of
the multiple offenses for which an offender has been convicted before imposing a
consecutive sentence.     Thus, the plain language of R.C. 2929.14 belies appellant's
argument that a sentencing court may not impose consecutive sentences for multiple
convictions of "relatively minor felonies." (Appellant's Brief at 7.) See Hargrove at ¶ 21
(imposition of consecutive sentence for convictions of fourth and fifth degree felonies
upheld where the sentencing court made the findings required by R.C. 2929.14(C)(4)).
       {¶ 18} Appellant next argues that consecutive sentences may not be imposed for
multiple offenses "where there [was] no physical harm" to the victim. (Appellant's Brief at
7.) Again, we disagree.
       {¶ 19} Appellant has cited no case law in support of this argument. Nor does R.C.
2929.14(C)(4) contain the words "physical harm." Moreover, this court in Hargrove
upheld the trial court's imposition of consecutive prison terms for multiple convictions of
solicitation fraud, an offense that did not result in physical harm to the victims. Id. at
¶ 21. Similarly in State v. Sanders, 5th Dist. No. 15-COA-33, 2016-Ohio-7204, the Fifth
District Court of Appeals held that the trial court did not err by imposing a consecutive
sentence for appellant's conviction of tampering with records, also an offense that does
not result in physical harm to the victims. Id. at ¶ 81. Thus, we do not agree that a trial
court may impose a consecutive sentence only for those felonies involving physical harm
to the victim.
Nos. 17AP-147 and 17AP-150                                                                                   7


        {¶ 20} To the extent that appellant takes exception to the trial court's finding made
pursuant to R.C. 2929.14(C)(4)(b) because the harm to the victims in this case was limited
to property damage and loss, R.C. 2929.14(C)(4)(b) refers only to the "harm" caused by
the offender's conduct, not "physical harm." R.C. 2901.01(A) defines the terms "physical
harm," "serious physical harm," and "serious physical harm to property." If the General
Assembly had intended to limit or restrict the type of harm which could be considered for
purposes of the finding required under R.C. 2929.14(C)(4)(b), then the General Assembly
would have used one of the defined terms in the language of the statute in place of the
word "harm."
        {¶ 21} Moreover, even if we were to conclude that the trial court erred by making
the finding under R.C. 2929.14(C)(4)(b) in the absence of physical harm to the victims,
R.C. 2929.14(C)(4) requires the sentencing court to make just one of the findings specified
in subsections (C)(4)(a) through (c) before imposing consecutive sentences. Here, the
trial court also made the findings specified in subsections (C)(4)(a) and (c), and the record
supports both of those findings. More particularly, the trial court's finding made pursuant
to subsection (C)(4)(a) is supported by an admission by appellant's trial counsel that
appellant has "a fairly long criminal history." (Jan. 20, 2017 Tr. at 24.) Other evidence in
the record shows that appellant has a long history of breaking into businesses to support
his illegal drug habit.1 Similarly, the trial court's finding made pursuant to subsection
(C)(4)(c) finds support in the record because appellant committed his crimes in this case
while under a community control sanction from a prior conviction. Consequently, even if
we were to disregard the trial court's finding, pursuant to R.C. 2929.14(C)(4)(b), the trial
court's other findings made pursuant to subsections (C)(4)(a) and (c) are sufficient to
support the imposition of consecutive sentences in this case.
        {¶ 22} There is also no merit in appellant's contention that the trial court erred by
failing to explain its reasoning for imposing consecutive sentences.
        {¶ 23} In Adams, this court made the following observations regarding the changes
in the statutory sentencing scheme following the 2011 amendment to R.C. 2929.14(C)(4):


1 At an October 26, 2016 revocation hearing, appellee stated that appellant has "seven prior misdemeanors

of failure to appear, eight prior felonies, [and] in those eight prior felonies there are 12 counts of breaking
and entering and one burglary, seven prior order ins, two capiases." (Oct. 26, 2016 Tr. at 11.)
Nos. 17AP-147 and 17AP-150                                                               8


              Under R.C. 2929.14(C)(4), as amended in 2011 H.B. No. 86, a
              court imposing a consecutive sentence must make certain
              findings. State v. Bailey, 10th Dist. No. 12AP-699, 2013-Ohio-
              3596, ¶ 43, 997 N.E.2d 194. However, R.C. 2929.19(B)(2) was
              not reenacted in H.B. No. 86, which means that a trial court
              is no longer required to provide reasons for imposing a
              consecutive sentence. See State v. Frasca, 11th Dist. No. 2011-
              T-0108, 2012-Ohio-3746, ¶ 57; State v. Power, 7th Dist. No.
              12 CO 14, 2013-Ohio-4254.

(Emphasis added.) Id. at ¶ 15.
       {¶ 24} Because Ohio's felony sentencing scheme does not require a sentencing
court to provide reasons for imposing a consecutive sentence, we reject appellant's
argument. Moreover, it is evident on this record that the trial court believed consecutive
sentences were necessary in this case because of appellant's propensity to reoffend.
       {¶ 25} Finally, we find no merit in appellant's claim that the trial court failed to
"specifically address the issues of two counts in Case No. 16CR-3752 and one count in
16CR-4785." (Appellant's Brief at 7.) As noted above, the sentencing entry in both cases
contained language requiring appellant to serve the prison terms for the two convictions
in case No. 16CR-3752 consecutively with the single conviction in case No. 16CR-4785.
The judgment entry in case No. 16CR-3752 orders appellant to serve concurrent prison
terms for those two convictions, for an aggregate prison term of two years. Thus, the
record does not support appellant's argument.
       {¶ 26} For the foregoing reasons, appellant's assignment of error is overruled.
V. CONCLUSION
       {¶ 27} Having overruled appellant's sole assignment of error, we affirm the
judgments of the Franklin County Court of Common Pleas.
                                                                     Judgments affirmed.

                           KLATT and DORRIAN, JJ., concur.
                                  _______________